Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 10/12/22. Claims 1-20 are pending with claims 1, 12 and 16 in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyren US 2016/0084617 A1 (as cited by applicant in the IDS filed 10/12/22).
Lyren teaches:
Re: claim 1, A viewing optic ([0037], [0045]-[0047], [0070], [0118]; fig. 8A-C, 9A-C, 10A-D; electronic sighting device such as an electronic weapons scope) comprising: a body ([0037], [0045]-[0047], [0070], [0118]; fig. 8A-C, 9A-C, 10A-D an electronic weapons scope inherently has a body), the body including a display ([0037], [0045]-[0047], [0070], [0118]; fig. 8A-C, 9A-C, 10A-D; electronic sighting device contains a display); a ranging system for measuring a distance to a target and mounted within the body ([0045]-[0047], [0049], [0070], [0076], [0160], [0183], [0207]; fig. 5, 15; electronic sighting device includes a rangefinder for determining a distance to the target); a direction sensor mounted within the body for determining direction of wind and direction of the target ([0042], [0162]-[0163], [0167]-[0168], [0207]; fig. 5, 15; electronic sighting device includes a direction sensing system such as a compass for determining the direction of the target with respect to the direction of the wind); and a processor mounted within the body and capable of controlling information for showing on the display, wherein the direction sensor is configured to communicate a determined wind direction to the processor (electronic sighting device includes a processor for determining an adjustment to a ballistic trajectory of a projectile filed from the weapon based on the sensed distance to the target, the direction of the wind, and the direction of the target with respect to the direction of the wind [0169]-[0170], [0207], [0219]; fig. 5, 14-15; The processor then adjusts the point of aim on the display of the electronic sighting device based on the determined adjustment to the ballistic trajectory [0035], [0039], [0071], [0174], [0208], [0219]; fig. 5, 8A-C, 9A-C, 10A-D).  

Re: claim 2, The viewing optic of Claim 1, wherein the processor is in communication with the ranging system (electronic sighting device includes a processor for determining an adjustment to a ballistic trajectory of a projectile filed from the weapon based on the sensed distance to the target, the direction of the wind, and the direction of the target with respect to the direction of the wind [0169]-[0170], [0207], [0219]; fig. 5, 14-15).  

Re: claim 3, The viewing optic of Claim 2, wherein the processor is in communication with the direction sensor (electronic sighting device includes a processor for determining an adjustment to a ballistic trajectory of a projectile filed from the weapon based on the sensed distance to the target, the direction of the wind, and the direction of the target with respect to the direction of the wind [0169]-[0170], [0207], [0219]; fig. 5, 14-15).  

Re: claim 4, The viewing optic of Claim 3, wherein the processor has a ballistics computer program that uses the distance from the ranging system and the wind direction from the direction sensor to determine a ballistic trajectory (electronic sighting device includes a processor for determining an adjustment to a ballistic trajectory of a projectile filed from the weapon based on the sensed distance to the target, the direction of the wind, and the direction of the target with respect to the direction of the wind [0169]-[0170], [0207], [0219]; fig. 5, 14-15; The processor then adjusts the point of aim on the display of the electronic sighting device based on the determined adjustment to the ballistic trajectory [0035], [0039], [0071], [0174], [0208], [0219]; fig. 5, 8A-C, 9A-C, 10A-D).  

Re: claim 5, The viewing optic of Claim 1, further comprising a memory device to store information from the direction sensor, wherein the memory device is in communication with the direction sensor ([0169]-[0171]).  

Re: claim 6, The viewing optic of Claim 1, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof ([0178], [0217] electronic sighting device can contain one or more sensors that include a thermometer, barometer, humidity sensor etc.).  

Re: claim 11, The viewing optic of Claim 1, which is a rangefinding monocular ([0209] fig. 11B; electronic sighting device 1120).  

Re: claim 16, A method of calculating a ballistic trajectory comprising: pointing a viewing optic in a direction corresponding to a direction from which wind originates; the viewing optic ([0037], [0045]-[0047], [0070], [0118]; fig. 8A-C, 9A-C, 10A-D; electronic sighting device such as an electronic weapons scope) having a body ([0037], [0045]-[0047], [0070], [0118]; fig. 8A-C, 9A-C, 10A-D an electronic weapons scope inherently has a body), a direction sensor mounted within the body ([0042], [0162]-[0163], [0167]-[0168], [0207]; fig. 5, 15; electronic sighting device includes a direction sensing system such as a compass for determining the direction of the target with respect to the direction of the wind), and a processor in communication with the direction sensor and having a ballistics program; capturing the wind direction by activating the direction sensor; communicating, using the direction sensor, the wind direction the processor; and using the ballistics program to determine a ballistic trajectory (electronic sighting device includes a processor for determining an adjustment to a ballistic trajectory of a projectile filed from the weapon based on the sensed distance to the target, the direction of the wind, and the direction of the target with respect to the direction of the wind [0169]-[0170], [0207], [0219]; fig. 5, 14-15; The processor then adjusts the point of aim on the display of the electronic sighting device based on the determined adjustment to the ballistic trajectory [0035], [0039], [0071], [0174], [0208], [0219]; fig. 5, 8A-C, 9A-C, 10A-D).  

Re: claim 18, The method of Claim 16, further including storing the wind direction on a memory device ([0169]-[0171]).  

Re: claim 19, The method of Claim 16, further comprising obtaining a range value by aiming the viewing optic at a target and activating a ranging system of the viewing optic ([0045]-[0047], [0049], [0070], [0076], [0160], [0183], [0207]; fig. 5, 15; electronic sighting device includes a rangefinder for determining a distance to the target).    

Re: claim 20, The method of Claim 16, further comprising the steps of capturing information from one or more sensors of the viewing optic, the sensors selected from the group consisting of an anemometer, a barometric pressures sensor, a humidity sensor, and a temperature sensor ([0178], [0217] electronic sighting device can contain one or more sensors that include a thermometer, barometer, humidity sensor etc.). 

Claim(s) 1, 7-8, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. US 9,310,165 B2 (as cited by applicant in the IDS filed 10/12/22).
Bell teaches:
Re: claim 1, A viewing optic (sighting system with a scope; col. 1, lines 63-64; col. 2, lines 17-18; col. 28, lines 29-30, 40-41 and 60-61); comprising: a body (sighting system includes a housing; col. 10, line 27; col. 29, line 53; col. 30, line 18; col. 37, line 15; fig. 13A), the body including a display (digital display screen 388; col. 9, lines 10-12; col. 28, lines 42-46; fig. 13A); a ranging system (sighting system includes an integrated rangefinder; col. 10, lines 1-2; col. 30, lines 14-18; col. 37, line 29; col. 53, line 48; col. 45, lines 48-51; col. 54, lines 57-58) for measuring a distance to a target and mounted within the body (the integrated rangefinder is used to measure a distance to a target; col. 5, lines 51-56; col. 34, line 62-col. 35, line 19; col. 37, lines 39-51; col. 47, lines 15-16 and 33-35; col. 48, lines 31-33; col. 52, lines 52-58; col.. 53, lines 48-50; col. 54, lines 56-60; col. 55, lines 50-53); a direction sensor mounted within the body for determining direction of wind and direction of the target (sighting device that includes integrated rangefinder may comprise a wind direction detector and/or ballistic parameter detector configured to determine the direction of the wind (col. 37, lines 52-62; col. 38, lines 1-29; col. 38, lines 35-38 and 56-59; col. 45, lines 52-58); sighting device with integrated rangefinder may comprise a digital compass configured to determine the bearing of the rifle (target direction) relative to the determined wind direction (col. 4, lines 65-67; col. 5, lines 27-30; col. 46, lines 24-29; col. 51, lines 14-16; col. 52, lines 43-51 and 58-61); and a processor mounted within the body (processor may be internally housed and integrated into the sighting system with integrated rangefinder; col. 29, lines 30-35; col. 36, lines 21-24; col. 38, lines 30-33; fig. 14A-C-1) and capable of controlling information for showing on the display (parameter information can be digitally displayed in the sighting system’s field of view (col. 45, lines 40-42 and 52-65; fig. 15C) where the processor obtains all the parameter information to be shown on the display from the sensors (col. 36, lines 28-30; col. 38, lines 43-45; col. 45, lines 52-54; fig. 14A-14C-1) which therefore implies that the display of parameter information is controlled by the processor), wherein the direction sensor is configured to communicate a determined wind direction to the processor (sighting system’s rangefinder, compass and wind direction detector provide ballistic parameters to the processor which uses the parameters to predict where the point of impact will be and provide a corresponding adjusted point of aim for the weapon (col. 1, line 63 – col. 2, line 5; col. 3, lines 1-7; col. 9, lines 10-17; col. 10, lines 7-10, 44-49 and 59-61; col. 28, lines 29-39; col. 29, lines 56-61; col. 30, lines 23-27 and 47-50; col. 36, lines 28-36; col. 37, lines 1-3 and 39-47; col. 38, lines 1-45; col. 45, lines 46-63; col. 46, lines 17-29 and 30-46; col. 48, lines 58-61; col. 51, lines 14-18; col. 52, lines 52-61; col. 56, lines 5-27; fig. 14A-B, 16, 19 and 22).

Re: claim 7, The viewing optic of Claim 1, further including a first button mounted on the body and operatively connected to the ranging system (remote controller can be mounted on body of sighting system (col. 19, lines 55-63; col. 40, lines 1-10; fig. 14C-C-1) and includes one or more buttons including a record button (first button) (col. 10, lines 28-37; fig. 14C-3) therefore the record button is operatively connected to rangefinder 610 because activation of the record button causes the ranging system to activate (col. 50, lines 45-59; col. 53, lines 46-54; col. 54, lines 60-63; fig. 14C-1 (rangefinder is connected to remote controller via lines 630 and 632)).  

Re: claim 8, The viewing optic of Claim 1, further including a second button mounted on the body and operatively connected to the direction sensor (remote controller can be mounted on body of sighting system (col. 19, lines 55-63; col. 40, lines 1-10; fig. 14C-C-1) and includes one or more buttons including a record button (second button) (col. 10, lines 28-37; fig. 14C-3) therefore the record button is operatively connected to wind direction detector 612 and compass 613 because activation of the record button causes the direction sensor to activate (col. 50, lines 45-59; fig. 14C-1 (compass is connected to remote controller via lines 630 and 632)).  

Re: claim 10, The viewing optic of Claim 1, which is a rangefinding binocular (col. 9, lines 23-30; col. 31, lines 19-34).

Re: claim 12, A rangefinder (sighting system includes an integrated rangefinder therefore the sighting system of Bell is a rangefinder; col. 10, lines 1-2; col. 30, lines 14-18; col. 37, line 29; col. 53, line 48; col. 45, lines 48-51; col. 54, lines 57-58) comprising: a body (housing; col. 10, line 27; fig. 13A); a ranging system for measuring the distance to a target and mounted within the body (the integrated rangefinder is used to measure a distance to a target; col. 5, lines 51-56; col. 34, line 62-col. 35, line 19; col. 37, lines 39-51; col. 47, lines 15-16 and 33-35; col. 48, lines 31-33; col. 52, lines 52-58; col.. 53, lines 48-50; col. 54, lines 56-60; col. 55, lines 50-53), a direction sensor mounted within the body for determining direction of wind and direction of the target (sighting device that includes integrated rangefinder may comprise a wind direction detector and/or ballistic parameter detector configured to determine the direction of the wind (col. 37, lines 52-62; col. 38, lines 1-29; col. 38, lines 35-38 and 56-59; col. 45, lines 52-58); sighting device with integrated rangefinder may comprise a digital compass configured to determine the bearing of the rifle (target direction) relative to the determined wind direction (col. 4, lines 65-67; col. 5, lines 27-30; col. 46, lines 24-29; col. 51, lines 14-16; col. 52, lines 43-51 and 58-61); a processor (processor 592) mounted within the body (processor may be internally housed and integrated into the sighting system with integrated rangefinder; col. 29, lines 30-35; col. 36, lines 21-24; col. 38, lines 30-33; fig. 14A-C-1) and in communication with the ranging system (range information can be transferred to processor 402 (col. 37, lines 1-3); col. 45, lines 46-47 (rangefinder determines a range 434 and provides the range information to processor)) and the direction sensor (processor is in communication with wind direction detector and compass (col. 36, lines 28-34; col. 38, lines 35-40 and 43-45; col. 45, lines 52-60; col. 46, lines 30-46; col. 51, lines 19-21; figs. 14A-C-1)), wherein the direction sensor is configured to communicate a determined wind direction to the processor and the processor has a ballistics computer program that uses the distance from the ranging system, the determined wind direction and the direction of the target from the direction sensor to determine a ballistic trajectory (sighting system’s rangefinder, compass and wind direction detector provide ballistic parameters to the processor which uses the parameters to predict where the point of impact will be and provide a corresponding adjusted point of aim for the weapon (col. 1, line 63 – col. 2, line 5; col. 3, lines 1-7; col. 9, lines 10-17; col. 10, lines 7-10, 44-49 and 59-61; col. 28, lines 29-39; col. 29, lines 56-61; col. 30, lines 23-27 and 47-50; col. 36, lines 28-36; col. 37, lines 1-3 and 39-47; col. 38, lines 1-45; col. 45, lines 46-63; col. 46, lines 17-29 and 30-46; col. 48, lines 58-61; col. 51, lines 14-18; col. 52, lines 52-61; col. 56, lines 5-27; fig. 14A-B, 16, 19 and 22).  

Re: claim 13, The rangefinder of Claim 12, further comprising a memory device (storage 594) to store information from the direction sensor, wherein the memory device is in communication with the direction sensor (storage 594 may be configured to capture the detector information 612, 632, 670-A, 670-B at the moment the projectile is launched (col. 38, lines 46-49) where wind and target direction from the direction sensor are stored in memory (col. 5, lines 16-36; col. 51, lines 30-35 and 41-53); storage 594 is in communication with direction detector 612 and compass 613 via lines 644 and 632 (col. 38, lines 30-40; fig. 14C-1).  

Re: claim 14, The rangefinder of Claim 12, further comprising at least one additional sensor selected from the group consisting of: an anemometer, a barometric pressure sensor, a humidity sensor, and a temperature sensor, and combinations thereof (sighting system can include one or more integrated ballistic parameter detectors 670A and 670B (col. 38, lines 1-29; fig. 14C-C-1) and can measure one or more of temperature, altitude, air pressure, humidity, ambient light levels and wind velocity and wind direction (col. 38, lines 11-16; col. 46, lines 24-29)).  

Re: claim 15, The rangefinder of Claim 12, wherein the direction sensor determines the direction of the wind without manual input from the user (wind direction may be automatically transmitted to the processor from a built-in wind detector instead of being entered by the shooter (wind direction can be sensed automatically (col. 45, lines 56-67; col. 50, lines 50-53; col. 51, lines 5-11 and 26-28); wind direction can be steamed in real time (col. 42, lines 52-64; col. 44, lines 10-17; col. 51, lines 19-24)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 9,310,165 B2 (as cited by applicant in the IDS filed 10/12/22) in view of Hamilton US 2015/0055119 A1 (as cited by applicant in the IDS filed 10/12/22). 
The teachings of Bell have been discussed above with respect to claim 1.
Bell fails to specifically teach a third button to adjust wind speed after engagement of the direction sensor (as in claim 9).

However, in a similar field of endeavor, Hamilton teaches a multi-position button 220 ([0059]; fig. 4C and 5) where the up or down portion of the multi-position button 220 is the third button which can be used to adjust the wind speed after the direction sensor (inertial navigation unit) is engaged to set the wind direction using the left and right portions of the multi-position button 220 ([0071], [0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the button to adjust wind speed of Hamilton into the viewing optic with integrated rangefinder of Bell thereby allowing a user to compensate for changes in variables such as wind speed to obtain new real time ballistic data thereby allowing for calculation of the best ballistic solution ([0063], [0075]-[0076]). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren US 2016/0084617 A1 (as cited by applicant in the IDS filed 10/12/22) in view of Hamilton US 2015/0055119 A1 (as cited by applicant in the IDS filed 10/12/22).
The teachings of Lyren have been discussed above with respect to claim 16.
Lyren fails to specifically teach prior to pointing the viewing optic, accessing a wind direction capture mode of the viewing optic (as in claim 17).  

However, in a similar field of endeavor, Hamilton teaches where a user may access a range mode of rangefinder ([0029], [0049], [0057]-[0058], [0063]) where the range mode is a wind direction capture mode as wind direction is captured when the rangefinder is placed in the range mode ([0029], [0049], [0074]-[0075]; claims 8 and 12-13; fig. 13 and 33) and the range mode for capturing wind direction is accessed before the user points the rangefinder ([0071] after wind speed and wind direction are provided the user can aim at a target)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a button which can be used to adjust wind speed
incorporate the wind direction capture mode of Hamilton into the viewing optic with integrated rangefinder of Lyren as an alternative means of providing wind data to processor thereby allowing for calculation of the best ballistic solution ([0075]-[0076]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH